DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3, 5, 12, 19, 20, 26, 31, 43-45 and 47-61 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 26, 31, 49, 55 and 56 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2013/0272451 and US 2007/0195907. 
The improvement comprises:
US 2013/0272451 is considered as the closest prior art that teaches a method of radio transmitting data (Fig.6), the method comprising or initiating:
representing data (Fig.6 elements 105 and 106 outputs and para.46 and 49) to be transmitted to a receiver by at least two partial modulation symbols (Fig.6 elements 144 and 145 outputs and para.48), each associated to a different layer (Fig.6 elements 110 and 140) of the radio transmission to the receiver (para.50-51);

wherein the at least two partial modulation symbols (Fig.6 elements 144 and 145 outputs and para.48) or the at least two parts (Fig.6 elements 105 and 106 outputs and para.46 and 49) of the data represented by the respective at least two partial modulation symbols (Fig.6 elements 144 and 145 outputs and para.48) are non-redundant (para.50-51, where since the hierarchical modulator 134 hierarchically modulates symbols generated from the basic layer symbol generator 110 and symbols generated from the enhancement layer symbol generator 140, inputs the hierarchically modulated symbols to the MUX 136, and transmits the OFDM symbols via the OFDM symbol generator 138, the at least two partial modulation symbols (Fig.6 elements 144 and 145 outputs and para.48) are non-redundant.); and 
transmitting the modulation symbol (Fig.6 element 130 output, OFDM SIGNAL and para.50) to the receiver (para.50-51).

US 2007/0195907 teaches a method of radio transmitting data (Fig.3), the method comprising or initiating:

generating a modulation symbol (Fig.3 element Precoding including power splitting, phase adjustment and para.58, where each channel coded data stream is modulated by a quadrature phase shift keying (QPSK), and they are pre-coded or superpositioned to 16 quadrature amplitude modulation (QAM)) by combining (Fig.3 element CDMA, TDMA, FDMA, OFDAM, SDMA or their combinations) the at least two partial modulation symbols (Fig.3 elements Low rate Modulation outputs) at different power levels according to the associated layer (para.71, where the transmission powers of layer 1 and layer 2 can be expressed as P1=A12 and P2=A22, respectively, where, A1 > A2.); and 
transmitting the modulation symbol (para.61-62).

With regard Claims 1, 26 and 31, US 2013/0272451 in view of US 2007/0195907 fails to teach the limitation of "receiving an acknowledgment feedback indicative of a number of successfully decoded partial modulation symbols based on the transmitted modulation symbol, 

With regard Claims 49, 55 and 56, US 2013/0272451 in view of US 2007/0195907 fails to teach the limitation of "transmitting an acknowledgment feedback to a transmitter, wherein the acknowledgment feedback is indicative of a number of successfully decoded partial modulation symbols based on the received modulation symbol, wherein the number is counted starting from the partial modulation symbol at the highest power level and in the order of decreasing power levels until the partial modulation symbol at the least power level among the successfully decoded partial modulation symbols." as recited in claims 49, 55 and 56, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0013897 is cited because they are put pertinent to the wireless communication systems, and more particularly to concurrent transmission of multiple hierarchical layers during broadcast transmissions in wireless communications systems. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633